August20, Dear Stockholder: On behalf of the Board of Directors, I cordially invite you to attend the annual meeting of the stockholders of Sport Chalet, Inc. to be held at the Company's executive offices located at One Sport Chalet Drive, La Cañada, California 91011, on Tuesday, September15, 2009, at 9:00a.m. (local time). The matters to be considered at the meeting are described in the attached Notice of Annual Meeting of Stockholders and Proxy Statement. The directors and officers of the Company will be present at the meeting, and will be available to respond to any questions and discuss the Company's operating results and future.I encourage you to attend in order to meet your directors and officers and to participate in the business of the meeting.However, if it is not possible for you to attend, please sign, date and promptly return the enclosed proxy card, or vote by telephone or the Internet, to ensure that your shares will be voted. Finally, you will find enclosed a 20% off coupon for your use at any of our 55 stores.As in the past, I encourage you to try our stores and to write me regarding your shopping experiences, what you liked about our stores and any suggestions you may have for improvement. Sincerely, Craig Levra, Chairman of the Board [THIS PAGE INTENTIONALLY LEFT BLANK] SPORT CHALET, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held September15, 2009 Notice hereby is given that the annual meeting (the "Meeting") of the stockholders of Sport Chalet, Inc. (the "Company") will be held at the Company's executive offices located at One Sport Chalet Drive, La Cañada, California 91011, on Tuesday, September15, 2009, at 9:00a.m. (local time) for the following purposes: 1. Amendments of the Certificate of Incorporation and the Bylaws.The Stockholders will be asked to consider and vote on the adoption of proposed amendments to the Company's Amended and Restated Certificate of Incorporation (the "Certificate of Incorporation") and Amended and Restated Bylaws (the "Bylaws") to declassify the Board of Directors and to provide for the annual election of all directors. 2. Election of Directors.If the Stockholders approve Proposal 1, they will be asked to consider and vote on a proposal to elect six persons to the Board of Directors, each to serve until the next annual meeting of stockholders, and until their respective successors have been duly elected and qualified.If the Stockholders do not approve Proposal 1, they will be asked to consider and vote on a proposal to elect two Class2 directors, each to serve until the annual meeting of stockholders to be held in 2012, and until their respective successors have been duly elected and qualified.One of the directors (the "ClassA Director") will be elected by the holders of the ClassA Common Stock voting as a separate class, and the other directors will be elected by the holders of the ClassA Common Stock and the holders of the ClassB Common Stock voting together as a single class.If the Stockholders approve Proposal 1, the Board of Directors has nominated John R. Attwood, Craig L. Levra, Donald J. Howard, Eric S. Olberz, Frederick H. Schneider and Kevin J. Ventrudo for election as directors at the Meeting, and has nominated Mr. Attwood for election as the Class A Director.If the Stockholders do not approve Proposal 1, the Board of Directors has nominated JohnR. Attwood and CraigL. Levra for election as Class 2 directors at the Meeting, and has nominated Mr.Attwood for election as the ClassA Director. 3. Approval of Option Exchange Program.The Stockholders will be asked to consider and vote on a proposal to authorize the Board of Directors to offer to exchange certain outstanding employee options to purchase shares of Class A Common Stock for stock options of approximately equivalent value in the aggregate based on the closing market price of the Class A Common Stock on the date the new options are granted. 4. Ratification of Appointment of the Independent Registered Public Accounting Firm.The Stockholders will be asked to consider and vote on a proposal to ratify the appointment of Moss Adams LLP as the Company's independent registered public accounting firm for the fiscal year ending March28, 2010. 5. Other Business.The Stockholders will transact such other business as properly may come before the Meeting or any adjournment or postponement thereof. Only holders of record of the Common Stock of the Company at the close of business on August7, 2009 (the "Stockholders") are entitled to notice of and to vote, in person or by proxy, at the Meeting and at any adjournment or postponement thereof.For a period of at least ten days prior to the Meeting, a complete list of Stockholders will be open for examination by any stockholder during ordinary business hours at the Company's executive offices located at One Sport Chalet Drive, La Cañada, California91011. The proxy statement that accompanies this Notice contains additional information regarding the proposals to be considered at the Meeting, and Stockholders are encouraged to read it in its entirety.Under new rules adopted by the Securities and Exchange Commission (the "SEC"), we have elected to provide access to our proxy materials both by sending you the accompanying proxy statement and proxy card, and by notifying you of the availability of our proxy statement and our fiscal 2009 annual report to stockholders at our website at www.sportchalet.com.Web access to our proxy materials does not identify visitors to the website. As set forth in the accompanying proxy statement, proxies are being solicited by and on behalf of the Board of Directors of the Company.All proposals set forth above are proposals of the Board of Directors.It is expected that these materials first will be mailed to Stockholders on or about August20, 2009. By Order of the Board of Directors, SPORT CHALET, INC. Howard K.
